Citation Nr: 1527972	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-23 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fresno, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California Veterans Affairs Medical Center (VAMC) on March 31, 2010.

(The issue of entitlement to service connection for positional vertigo is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Fresno, California.

The Board has not only reviewed the Veteran's physical medical claims folder but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran was provided a hearing before the undersigned.  Information was obtained from the Veteran regarding his condition at the time he called the ambulance.  The undersigned informed the Veteran of what kind of evidence was needed to grant his claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 31, 2010, the Veteran received private ambulance transportation to a VAMC and the trip was not pre-authorized by VA.
 2.  The Veteran's condition on March 31, 2010 was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California VAMC on March 31, 2010 have not been met.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. §§ 70.2, 70.4, 70.10 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 1 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The provisions of Chapter 1 of 38 U.S.C.A., and 38 C.F.R. Part 70, contain their own notice requirements.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case and concludes from that review that the requirements for the fair development of the appeal have been met in this case. 

The Veteran's statements and hearing testimony indicate that he has actual knowledge of the information and evidence necessary to obtain the benefit sought.  All relevant medical records have been obtained.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim. 

For the reasons set forth above, the Board finds that the appeal is ready to be considered on the merits.

The record reveals that the Veteran was transported by private ambulance on March 31, 2010 from his residence to the Fresno, California VAMC.  The VAMC has denied payment for the private ambulance transport services.  As explained below, the Board finds that the Veteran's private ambulance transportation on March 31, 2010 was not in connection with a medical emergency and thus the Veteran is not entitled to payment or reimbursement of the private ambulance transportation.  

The Veteran has service connection in effect for tinnitus and for bilateral hearing loss.  His hearing loss is rated as zero percent disabling and his tinnitus is rated at 10 percent disabling.  

The Board notes that 38 C.F.R. § 17.120 (Payment or reimbursement for emergency treatment furnished by non-VA providers to certain veterans with service-connected disabilities) is not applicable to the Veteran's claim.  This is because the treatment was not for an adjudicated service-connected disability; because it was not for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; because the Veteran does not have a total disability permanent in nature resulting from service-connected disability; and because the Veteran is not participating in a rehabilitation program under 38 U.S.C. § 31.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).

The Board further notes that 38 C.F.R. § 17.1000 (Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities) is also not applicable to the Veteran's claim.  This is because the Veteran was taken by the private ambulance to a VA facility.  Although 38 C.F.R. §§ 17.1000 - 17.1006 in some circumstances provide for payment of private ambulance transportation for emergency treatment of a nonservice-connected disability, these regulations only provide for payment or reimbursement if the transportation is to a private facility.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1003 (2014).  As noted above, the Veteran was transported to a VA facility, rather than a private facility, for treatment of a nonservice-connected disability
Payment or reimbursement may be authorized under 38 C.F.R. §§ 70.1-70.50 for private ambulance service to a VA hospital.  See 38 U.S.C.A. § 111.  VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, and who meets the additional criteria of 38 C.F.R. § 70.4.  

In this case, the VAMC determined that due to the Veteran's low income he is an eligible person as defined by 38 C.F.R. § 70.10 and thus potentially entitled to payment or reimbursement subject to the requirements of 38 C.F.R. § 70.4.  See 38 C.F.R. § 70.10(a)(5), (a)(6).  However, the VAMC then determined that the Veteran did not meet the additional criteria of 38 C.F.R. § 70.4 for the award of payment or reimbursement of the Veteran's private ambulance transportation on March 31, 2010.  

When payment for beneficiary travel is requested for travel that includes a special mode of transportation such as an ambulance, VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4(d).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §70.2.

In a September 2011 letter, the Veteran stated that he felt so dizzy that he had to hold onto his sofa chair and that this happened about two or three times.  He reported that he has hypertension and that at that time he thought he was having a stroke.    
The Veteran testified at his hearing that any time he calls VA they say that if it is an emergency to call 911.  He said that on March 31, 2010 he had vertigo really badly and he thought he was having a stroke.  He said that he asked his wife to call 911.  He said that it was worse than he had ever experienced before, that the vertigo he was feeling knocked him to the ground.

The March 31, 2010 private ambulance records note that the Veteran reported dizziness for a minute.  The Veteran reported that when he went to stand he got dizzy.  The Veteran also reported that he had had vertigo problems since the age of 19.  The ambulance personnel noted that the Veteran denied nausea, vomiting, loss of consciousness, shortness of breath, chest pain or recent trauma.  It was noted that the Veteran refused any treatment from the EMS and requested a ride only.   The Veteran was transported in a position of comfort and his vital signs were monitored.  Examination by the ambulance personnel revealed a blood pressure of 160/90.  It was noted that the Veteran had no pain of the back or chest and that he was neurologically intact.  

On arrival to the VA hospital, the Veteran denied chest pain, shortness of breath, nausea or vomiting.  He reported dizziness and light headedness.  The triage nurse categorized the Veteran's condition as "less urgent."

When seen by the VAMC emergency room physician the Veteran reported that he had developed dizziness in supine position off and on for over 20 years.  He stated that the episodes of dizziness lasted for a short time and were not associated with nausea or vomiting.  He reported that he had had recurrent dizziness off and on for the past 10 days.     

The Board has considered the Veteran's assertions that he thought he was having a stroke at the time he took the private ambulance to the VAMC.  However, the Board finds that the contemporary medical evidence from March 31, 2010 to be more probative in determining whether the Veteran's condition was such that a prudent layperson would have reasonably expected delay in seeking immediate medical attention would have been hazardous to life or health.  When the ambulance arrived, the Veteran reported to the driver that he had stood up and been dizzy for a minute.  He also refused EMS treatment at that time, stating that he just wanted a ride to the VAMC.  The short duration of the dizziness episode, the denial of pain and any related symptoms other than dizziness, the normal findings made by the EMS personnel when they examined the Veteran, and his refusal of EMS medical care, are all indicative that the Veteran's dizziness episode was not a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Furthermore, the VAMC records also weigh strongly against the Veteran's claim that his condition was emergent.  The triage nurse indicated that the Veteran's condition was not urgent.  In addition, the Veteran told the ER doctor that he had experienced dizziness for years and that his current episodes of dizziness had been occurring off and on for 10 days.  Given that the Veteran had had experience with such spells many times in the past with no apparent ill effects is additional evidence indicating that a prudent layperson would not have reasonably expected delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran's contemporaneous description of dizziness episode, to include the short duration of it, and the Veteran's refusal of EMS medical care at that time, are both probative as to his state of mind.  While there was clearly something medically amiss, it cannot be said that a reasonable person would view their life to be in danger.

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 C.F.R. § 70.4, payment of or reimbursement for unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California VAMC on March 31, 2010, is prohibited.  

Accordingly, the Board finds that the preponderance of the evidence is against payment of or reimbursement for unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California VAMC on March 31, 2010.  38 U.S.C.A. § 111.  The claim is denied.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment of or reimbursement for unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California VAMC on March 31, 2010 is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


